Per Curiam.
For the reasons stated in the opinion filed by Judge Byrnes in the lower court, the application of Albert H. Offer for leave to appeal from the order denying him post conviction relief from his imprisonment for armed robbery is hereby denied.
As to the request for appointment of counsel to represent the applicant in this Court, there is not only no provision in the Post Conviction Procedure Act for such, but in this case, it is clear that appointment of counsel would have served no useful purpose.

Application denied.